Citation Nr: 0016609	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  93-04 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for arteriosclerotic heart disease (ASHD), status 
post three-vessel coronary artery bypass, between October 24, 
1991, and July 16, 1999.


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The veteran served on active duty from August 1957 to May 
1961.

The matter of entitlement to a disability evaluation in 
excess of 30 percent for the service-connected cardiovascular 
disability comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision of the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).  The Board denied the veteran's appeal 
of said rating decision in an October 1996 decision, which 
the veteran then appealed to the United States Court of 
Veterans Appeals (known as the United States Court of Appeals 
for Veterans Claims since March 1999, hereinafter referred to 
as "the Court").  In February 1998, the Court vacated the 
October 1996 Board decision, and remanded the matter for re-
adjudication consistent with a Joint Motion for Remand and to 
Stay Further Proceedings that was submitted by the veteran's 
private attorney and the Secretary of VA several days 
earlier.  In August 1998, the Board remanded the matter to 
the RO, for additional development.

A review of the record shows that the RO undertook the 
development requested by the Board in August 1998, and then 
granted a total (100 percent) rating for the service-
connected disability in a July 1999 rating decision, 
effective from July 16, 1999, which the RO determined to be 
"the first date when it is factually ascertainable that the 
veteran meets the disability requirements for that 
evaluation."  The issue that remains on appellate status is, 
therefore, whether a disability evaluation in excess of 30 
percent is warranted between the date when the veteran filed 
his claim for an increased rating (October 24, 1991, which 
was the date when the RO marked as received said claim, and 
is the date that has to be considered as the earliest 
effective date, per 38 C.F.R. § 3.400) and the effective date 
assigned by the RO in the July 1999 rating decision (July 16, 
1999) for the total rating.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  Reasonable doubt has arisen regarding the question of 
whether the service-connected ASHD, status post three-vessel 
coronary artery bypass, caused repeated anginal attacks and 
precluded more than light manual labor between October 24, 
1991, and April 9, 1997.

3.  Reasonable doubt has arisen regarding the question of 
whether the service-connected ASHD, status post three-vessel 
coronary artery bypass, caused congestive heart failure or 
angina on moderate exertion and precluded more than sedentary 
employment between April 10, 1997, and July 16, 1999.


CONCLUSIONS OF LAW

1.  A 60 percent schedular rating is warranted for the 
service-connected ASHD, status post three-vessel coronary 
artery bypass, for the period of time starting on October 24, 
1991, and ending on April 9, 1997.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10 
(1999); 38 C.F.R. § 4.104, Part 4, Diagnostic Codes 7005 and 
7017 (1991).

2.  A total (100 percent) schedular rating is warranted for 
the service-connected ASHD, status post three-vessel coronary 
artery bypass, effective from April 10, 1997.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.10 (1999); 38 C.F.R. § 4.104, Part 4, Diagnostic Codes 
7005 and 7017 (1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim for an increased rating.  The facts relevant 
to this appeal have been properly developed and VA's 
obligation to assist the veteran in the development of his 
claim has been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1999) (hereinafter, "the Schedule").  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded  
history.  38 C.F.R. § 4.2 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

When, after consideration of all the evidence of record, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter or a reasonable doubt arises 
regarding service origin, the degree of disability or any 
other point, the benefit of the doubt in resolving each such 
issue shall be given to the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
the positive and the negative evidence which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability, as 
distinguished from pure speculation or remote possibility.  
The reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  See, 38 U.S.C.A. § 5107(b) (West 
1991); and 38 C.F.R. § 3.102 (1999).

The "benefit of the doubt doctrine" requires a veteran only 
to demonstrate that there is an approximate balance of 
positive and negative evidence in order to prevail; 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence or by a fair 
preponderance of the evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
benefits to be denied.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the law dictates that the 
veteran prevails.  This "unique standard of proof" is in 
keeping with the high esteem in which our nation holds those 
who have served in the Armed Services.  It is in recognition 
of our debt to our veterans that society has, through 
legislation, taken upon itself the risk of error when, in 
determining whether a veteran is entitled to benefits, there 
is an "approximate balance of positive and negative 
evidence."  By tradition and by statute, the benefit of the 
doubt belongs to the veteran.   See, Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).

As noted earlier, pursuant to the additional development 
requested by the Board in the August 1998 remand, the RO 
granted a total (100 percent) rating for the service-
connected cardiovascular disability in July 1999, effective 
from July 16, 1999.  Upon being informed of this decision, 
the veteran indicated, in statements that he submitted in 
October and December 1999, that he believed that he was 
entitled to a 60 percent rating from October 23, 1991, to 
April 10, 1997, and to a total (100 percent) rating from 
April 10, 1997, to the present time, in both cases under the 
provisions of the schedular criteria that were in effect 
during those years.

At the outset, the Board notes that, while the veteran dated 
his claim for an increased rating on October 23, 1991, the 
RO, as noted earlier in this decision, marked that claim as 
received on October 24, 1991, and that is the earliest date 
that can be assigned for any increased rating in this case.  
Again, see, in this regard, 38 C.F.R. § 3.400 (1999).

Also at the outset, the Board notes that the version of the 
two diagnostic codes addressing the rating of service-
connected ASHD and residuals of coronary artery bypass 
(Diagnostic Codes 7005 and 7017, respectively) that was in 
effect when the veteran submitted his claim for an increased 
rating in October 1991 remained unchanged until 1998, when 
amendments were made effective.  The pre-1998 amendments 
version of Diagnostic Code 7017 provided for a total (100 
percent) rating for the one-year period immediately following 
bypass surgery, and mandated that, thereafter (i.e., after 
the one year period), the rating was to be accomplished under 
the criteria provided for rating arteriosclerotic heart 
disease, with a minimum rating of 30 percent.  See, 38 C.F.R. 
§ 4.104, Part 4, Diagnostic Code 7017 (1991).  The pre-1998 
amendments version of Diagnostic Code 7005 provided for a 30 
percent minimum rating following typical coronary occlusion 
or thrombosis, or with history of substantiated anginal 
attacks, and ordinary manual labor feasible.  See, 38 C.F.R. 
§ 4.104, Part 4, Diagnostic Code 7005 (1991).

The 1991 version of Diagnostic Code 7005 also provided for a 
60 percent rating following typical history of acute coronary 
occlusion or thrombosis, or with history of substantiated 
repeated anginal attacks, and more than light manual labor 
not feasible; and for a total (100 percent) rating during and 
for the six-month period following acute illness from 
coronary occlusion or thrombosis, with circulatory shock, 
etc., and also after the six-month period, if there were 
chronic residual findings of congestive heart failure, or 
angina on moderate exertion, or more than sedentary 
employment precluded.  See, 38 C.F.R. § 4.104, Part 4, 
Diagnostic Code 7005 (1991).

In the present case, the record shows that the veteran was 
initially service-connected for hypertension in an August 
1979 rating decision, with a 10 percent schedular rating, 
effective from September 1978.  He thereafter underwent 
triple coronary artery bypass grafting in November 1987, and 
the RO then reclassified his service-connected cardiovascular 
disability as ASHD, status post three vessel coronary artery 
bypass, in an April 1988 rating decision, in which a 
temporary schedular rating of 100 percent was assigned, from 
November 1987, with a 30 percent rating, effective from 
February 1989.

Analysis of the medical evidence dated between October 1991 
and April 1997:

As noted earlier, the veteran submitted his claim for an 
increased rating on October 24, 1991, and the record shows 
that he thereafter underwent several examinations/studies, 
reflecting the RO's attempts to clarify the actual severity 
of the service-connected cardiovascular disability.  This 
evidence includes the report of an October 1991 VA left heart 
catheterization, angiogram saphenous vein graft angiograms, 
left ventricular cineangiogram, selective left and right 
coronary arteriograms, and left internal mammary arteriogram, 
which warranted diagnoses of three-vessel coronary artery 
disease (CAD), patent bypass graft to left anterior 
descending, circumflex and posterior descending artery, and 
well preserved left ventricular function.  The evidence in 
this regard also includes the report of an April 1992 VA 
medical examination, which revealed no evidence of chest wall 
pain to palpation, and a regular rate without murmurs, rubs 
or gallops; the report of a March 1995 VA medical 
examination, according to which the veteran's claim of 
increased angina implying progression of his service-
connected ASHD was "hard to refute," but was not 
objectively verifiable; and the report of an April 1995 VA 
medical examination, according to which a stress thallium 
test performed at that time "was read as [an] essentially 
unremarkable myocardial perfusion scan."

Notwithstanding the above medical evidence, the Board notes 
that the record contains copies of records reflecting medical 
treatment from a private physician between 1974 and 1998, as 
well as several statements from this physician, addressing 
the question of the severity of the service-connected 
disability throughout the years.  In particular, it is noted 
that, in an October 1991 statement, this physician indicated 
that the veteran had a history of CAD, status post coronary 
artery bypass in November 1987, and that he also had a 
history of hypertension, as well as a several-month history 
of unstable angina, for which he had been recently 
hospitalized at a VA medical center, for repeat 
catheterization.  In this physician's opinion, the veteran's 
"unstable [CAD] precludes his engaging in more than light 
manual labor."  He also said, in a September 1992 statement, 
that the veteran continued to experience repeated attacks of 
angina pectoris, despite his coronary artery bypass grafting, 
that he felt that the veteran's complaints were indeed 
related to his CAD, and that he had recommended that the 
veteran continue with his present medication, and had advised 
him strongly against any physical exertion or manual labor, 
for fear of aggravating his situation.  In a September 1994 
statement, this physician again indicated that the veteran 
continued to have episodes of angina pectoris, which were 
characteristically stress-induced, "since he is doing no 
manual labor."

In a January 1996 statement, the above private physician 
indicated that he continued to serve as the veteran's family 
physician, that, despite his being maintained on a host of 
medications, the veteran continued symptomatic with angina 
pectoris on exertion, and that "[i]t has been my repeated 
medical advice to [the veteran] that he [is] not to engage in 
physical exertion or manual labor ... and has been advised to 
avoid stressful situations[,] as stress also provokes his 
angina."  He thereafter indicated, in a November 1996 
statement, that the veteran continued to experience angina 
pectoris on exertion, and that, in his opinion, the veteran 
had become a "virtual cardiac cripple," as he was 
maintained on numerous cardiovascular medications, and 
required "frequent sublingual nitroglycerin tablets, 
especially on attempting any walking."

As shown above, reasonable doubt has arisen regarding the 
question of whether the service-connected ASHD, status post 
three-vessel coronary artery bypass, caused repeated anginal 
attacks and precluded more than light manual labor between 
October 24, 1991, and April 9, 1997, because, on one hand, 
the VA medical records appear to reveal an essentially stable 
disability, while, on the other hand, the veteran's private 
physician has repeatedly indicated that the veteran has 
continuously suffered from those attacks since his November 
1987 bypass, and that the veteran has been definitely 
precluded from doing more than light manual labor since at 
least October 1991.

In view of the above, the Board agrees with the veteran's 
contentions regarding this particular aspect of his claim for 
an increased rating, and thus concludes that a 60 percent 
schedular rating is warranted for the service-connected ASHD, 
status post three-vessel coronary artery bypass, from October 
24, 1991.  This rating is hereby being assigned through April 
9, 1997, because, as thoroughly explained in the following 
section, a higher (i.e., total) rating is warranted starting 
on April 10, 1997.

Finally, regarding the 60 percent rating hereby being 
assigned for the period of time starting on October 24, 1991, 
and ending on April 9, 1997, the Board notes that the record 
appears to show that the RO has determined that a referral of 
said aspect of the appealed matter to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for the assignment of an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) (1999), is not warranted.  The cited VA 
regulation provides that, to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the case 
to the Chief Benefits Director or the Director, Compensation 
and Pension Service for assignment of an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims ("the Court") has held that, 
while the Board is precluded by regulation from assigning an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Having reviewed the evidentiary record with these mandates in 
mind, the Board agrees with the RO's determination that a 
referral for extra-schedular consideration is not warranted 
in the present case, due to the lack of a reasonable basis 
for further action on this question.  See, VAOPGCPREC. 6-96 
(1996).

Analysis of the medical evidence produced since April 10, 
1997:

Private medical records that were first dated on April 10, 
1997, reveal that the veteran was admitted to a private 
medical institution with complaints of increasing angina over 
the last 18 months, and intense mid chest pain, associated 
with mild nausea, mild diaphoresis, and shortness of breath, 
just prior to this admission.  An impression of unstable 
angina, with a known history of ASHD, and previous bypass, 
was recorded, and it was noted that the veteran was scheduled 
to see his VA cardiologist, "early next week for repeat 
catheterization."  An April 1997 VA discharge summary 
reveals that the veteran was actually admitted on the 10th of 
that month to undergo the needed VA cardiac catheterization, 
which was performed five days later, revealing a left 
coronary artery with total left anterior descending (LAD) 
occlusion, and a right coronary artery with total proximal 
occlusion.  The veteran was discharged on April 16, 1997, 
with instructions of keeping a low salt/low cholesterol diet 
and engaging in activities only "as tolerated," and with 
discharge diagnoses of chest pain, severe three-vessel 
disease, angina, hypertension, and hypercholesterolemia.

The report of an October 1998 VA myocardial perfusion scan 
reveals an impression of multiple areas of abnormal perfusion 
showing reversibility consistent with myocardial ischemia, as 
well as progression of abnormalities since an earlier (1995) 
study.

An October 1998 VA discharge summary reflects a three-day 
admission, again for cardiac catheterization, secondary to a 
six to seven-day history of increasing chest pain with 
exertion after approximately 15 to 20 minutes.  While a 
"workup" that included an EKG reportedly showed no changes 
from any old EKGs over the past several years, it was noted 
that the major concern causing admission  was a very recent 
"dip-thal" study "which was read as having reperfusion 
defects in the inferior wall or septum, anterior and lateral 
wall," which, according to the subscribing physician, 
represented a change from a 1995 scan which had shown no 
reperfusion deficits.  Catheterization was performed during 
this admission, and the veteran was encouraged to walk, in 
order to increase his tolerance and "help decrease his 
angina somewhat."

VA outpatient medical records produced in January and March 
1999 reveal additional medical consultations due to 
complaints of increasing dyspnea on exertion, bipedal edema, 
angina pectoris and shortness of breath, while a March 1999 
VA imaging profile report reveals an impression of normal 
left ventricular function, with significant right-sided 
cardiomegaly.  A similar objective finding of right heart 
enlargement was thereafter noted in a July 1999 VA medical 
record, with a finding of below-normal ejection fraction, and 
a VA medical opinion was then produced, in September 1999, 
addressing the question of the severity of the service-
connected cardiovascular disability.

According to the subscriber of the above report, the veteran 
was not examined because he (the veteran) felt that there was 
enough information in the file to warrant a favorable 
decision in his case, and the examiner noted that the record 
indeed revealed numerous visits to a medical clinic or an 
emergency department over the past four years, with 
complaints of shortness of breath on exertion, dizziness, 
edema and fatigue, and that the veteran continued to have 
episodes of chest pain.  Based on these visits, the 
subscribing examiner indicated that there was "sufficient 
data to document the worsening of the veteran's condition and 
ability to perform activities of daily living."  In 
particular, he noted that an October 1998 myocardial scan had 
revealed multiple areas of abnormal perfusion showing 
reversibility consistent with myocardial ischemia and a 
progression of abnormalities since a 1995 study; that a July 
1999 gated heart scan had revealed right heart enlargement, 
with below-normal ejection fraction; that the veteran could 
only manage a work-load of three METS or less, resulting in 
edema, fatigue, and angina; and that a stress test was not 
recommended, based on the history and physical activities.  
In conclusion, he indicated that "[a] review of tests and 
documentation of frequent visits to medical providers leaves 
a conclusion of worsened cardiac function."

Based on the above medical opinion, the record shows that the 
RO granted the current 100 percent rating, effective from 
July 16, 1999, which, as noted earlier, was the date when the 
RO determined that it was "factually ascertainable that the 
veteran meets the disability requirements for that 
evaluation."  It is noted that that was the date when the 
veteran underwent a gated heart scan, which revealed a below-
normal right side ejection fraction.  A careful review of the 
evidence that was produced since April 10, 1997, however, 
leads the Board to find that there is reasonable doubt 
regarding the question of whether the service-connected ASHD, 
status post three-vessel coronary artery bypass, caused 
congestive heart failure or angina on moderate exertion and 
precluded more than sedentary employment between April 10, 
1997, and July 16, 1999.  In this regard, the Board notes 
that, while a below-normal right side ejection fraction was 
not reported until July 16, 1999, the medical evidence that 
was produced since April 10, 1997, in conjunction with the 
statements of record submitted by the veteran's private 
physician up to November 1996, at which time he said that the 
veteran was a "virtual cardiac cripple" on multiple 
medications, strongly suggests that the severity of the 
service-connected disability was already causing angina on 
moderate exertion and precluding the veteran from engaging in 
more than sedentary employment as of April 10, 1997, when the 
veteran had to undergo yet another cardiac catheterization.  
The Board also notes that the veteran's allegations regarding 
his belief that he is entitled to a total rating between 
April 10, 1997, and July 16, 1999, due to the severity of his 
cardiovascular disability, are credible and consistent with 
his well-documented medical history.

In view of the above, the Board agrees with the veteran's 
contentions regarding this particular aspect of his claim for 
an increased rating, and thus concludes that a total (100 
percent) schedular rating is warranted for the service-
connected ASHD, status post three-vessel coronary artery 
bypass, effective from April 10, 1997.



CONTINUED ON THE NEXT PAGE

ORDER

1.  A 60 percent rating is granted for the service-connected 
ASHD, status post three-vessel coronary artery bypass, for 
the period starting on October 24, 1991, and ending on April 
9, 1997, this grant being subject to the VA laws and 
regulations pertaining to the disbursement of VA funds.

2.  A total (100 percent) schedular rating is warranted for 
the service-connected ASHD, status post three-vessel coronary 
artery bypass, effective from April 10, 1997, this grant 
being subject to the VA laws and regulations pertaining to 
the disbursement of VA funds.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

